Citation Nr: 0122583	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-01 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of dementia due to head injury, currently rated as 
non-compensable.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney-at-
law


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran had active duty from September 1971 to November 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that in March 2000, the veteran filed an 
uncompleted claim form for a total disability rating based on 
individual unemployability.  This matter is referred to the 
RO for appropriate action.

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  These changes are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim 
has not been considered under the amended statutes and 
regulations.  Therefore, the application must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has been receiving 
Social Security Disability since 1993.  The RO should gather 
all records relating to his award of Social Security, 
including all medical and administrative records.  In his 
claim form for a total disability rating based on individual 
unemployability received in March 2000, the veteran referred 
to treatment at a VA facility in 1999.  Correspondence from 
the RO in August 2001, indicated that those records were in a 
temporary file at that office.  Those records should be 
associated with the claims folder.  Though the RO requested 
referral of the claim to consider the additional medical 
records, the Board finds that additional development 
necessitates this Remand action.

Additionally, the Board notes that the veteran's most recent 
psychological testing did not identify the presence or 
severity of any underlying disability due to brain trauma.  
Though the claims folder was reviewed prior to the 
examination, the records mentioned above were not in the 
claims folder and the report does not reconcile its findings 
with those of the May 2000 report from Arkansas Psychological 
Services.  

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
dementia or a psychiatric disorder.  
After securing the necessary release, 
the RO should obtain these records.  

2. The RO, pursuant to the provisions of 
38 U.S.C.A. § 5106 (West Supp. 2001), 
should obtain from the Social Security 
Administration the records pertinent 
to the appellant's claim for Social 
Security disability benefits as well 
as the medical records relied upon 
concerning that claim.

3. The claims folder should then be 
forwarded to the examiner who 
conducted the February 2001 VA 
examination.  The examiner should 
review the record, including all the 
additional evidence obtained since the 
February 2001 examination and offer an 
opinion regarding what symptoms (and 
degree of severity) can be attributed 
to the veteran's service-connected 
dementia due to head trauma.  The 
report should reconcile any findings 
with those of the May 2000 report from 
Arkansas Psychological Services.  If 
the February 2001 examiner is 
unavailable or that examiner finds 
that additional testing or examination 
is required, this should be 
accomplished.  

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)) are fully met.  

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that 

failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





